DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 20 recite the limitations “means for determining a likelihood…;" “means for submitting the electronic submission…;" " means for performing a corrective action …." Are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being s 1-20 of U.S. Patent No. 10817997. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of 10817997 disclose every limitation of claims 1- 20 in the instant application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ethington (US-PAT-NO: 8688579).

Regarding claim 1, 15, and 20, Ethington teaches an apparatus, comprising:
a processor; and a memory that stores code executable by the processor to: 
receive an electronic submission for a pass/fail interface (see Fig. 5A, Col. 15, lines 22-23, the MultiCrop may receive a remote deposit check image from a depositor device); 
identify information from the electronic submission to suggest to a user for entering into an input field for the pass/fail interface prior to submitting the electronic submission to the pass/fail interface to reduce a likelihood that the electronic submission will be rejected at the pass/fail interface (see Fig. 1, 3, and 11, Col. 7 and 8, lines 60-67 and 1-3, if such user disapproval 2A-50 is indicated, the MultiCrop may prompt the user to manually crop the images 2A-55. For example, in one implementation, the MultiCrop may present the original received image comprising a plurality of check images to the user via an interactive user interface, and request the user select a boundary of each check image. The user may click on the corners of each check image, in a similar manner as illustrated in FIG. 11C, and the MultiCrop may generate a rectangular box for check cropping based on the user indicated check corner points); 
determine the likelihood that the electronic submission will be accepted by the pass/fail interface (see Fig. 5, Col. 15, lines 20-27, image quality analysis within embodiments of the MultiCrop. In one embodiment, the MultiCrop may receive a remote deposit check image from a depositor device 5A-65 (e.g., a personal computer, a smart phone, a cellular phone, etc.), and prior to processing the received image to extract deposit information, the received image may be passed through an image quality analysis to determine how reliable the check image is); and 
submit the electronic submission to the pass/fail interface in response to the likelihood satisfying a threshold (see Fig. 5A, Col. 15, lines 31-34, an image quality analysis component may be downloaded and installed at a depositor's device to determine and adjust image quality prior to image submission to a remote server; see Fig. 15, Col. 16, lines 1-6, if the MultiCrop determines the image quality score is acceptable at 5A-67, e.g., a general image quality score is higher than a threshold, or the hierarchical image analysis determines the image satisfies all requirements, etc., the MultiCrop may proceed to process the image to extract deposit information).  

Regarding claims 2 and 16, Ethington teaches wherein the code is executable by the processor to use optical character recognition of handwritten information of the electronic submission to identify the information to suggest to the user (see Ethington, Fig. 9, Col. 39, lines 57-64, after receiving deposit information and processing the check 9E-136, the third party may capture an image of the check, via which the courtesy amount written on the check may be extracted to compare with a user entered deposit amount 9E-201. If the extracted courtesy amount from the check matches the manually entered amount, the third party may proceed with the check deposit processing, e.g., the deposit may be queued for a manual review 9E-202).  

Regarding claims 3 and 17, Ethington teaches wherein the handwritten information comprises one or more of a monetary amount, a routing number, an account number, a check number, and a date (see Ethington, Fig. 1, Col. 31, lines 36-40, If the payee wishes to deposit the check into an account, such as a savings and/or checking account, the payee also may write an account number below the signature. At 8B-47, the payee may convert the check into electronic data).  

Regarding claims 4 and 18, Ethington teaches wherein the code is executable by the processor to present the suggested information to the user as a selectable option see Ethington, Fig. 9, Col. 38, 27-29, a data package including the captured check images and user entered check metadata, such as a deposit amount, a selected deposit account).  

Regarding claims 5 and 19, Ethington teaches wherein the code is executable by the processor to:
identify information that is missing from the electronic submission (see Ethington, Fig. 6, Col. 18, lines 3-5, missing characters in fields such as Name, Address, and/or numbers like check number, may lead to a low general OCR score); 
determine that the likelihood that the electronic submission will be accepted with the missing information does not satisfy the threshold (see Ethington, Fig. 6, Col. 17, lines 63-65, the MultiCrop may calculate a general OCR score 5B-89, e.g., a percentage of legible characters on the check image of the total number of characters on the check image (e.g., an 80% minimum)); and 
request the missing information from the user prior to submitting the electronic submission (see Ethington, Fig. 17, see Fig. 1, Col. 64, lines 41-46, if no such "void check" indication is found, the MultiCrop may compare check identification data with the check identification data within a limited subset of previously deposited checks 17A-10, e.g., checks deposited to the same payee's account within the past ten months, the last one hundred deposits to the same payee's account).  


perform a corrective action for the electronic submission in response to the likelihood failing to satisfy the threshold (see Ethington, Fig. 1, Col. 60, lines 45-52, if the check was not properly positioned when the check image was captured, there may be a significant skew of the check image, for Example, character "+"16A-10 may be interpreted as an "X" rather than a "+". In order to determine the identification of characters in check 16A-00, the skew of the digital image may need to be determined and compensated for prior to character extraction and recognition, as described below); 
redetermine the likelihood that the electronic submission will pass submission to the pass/fail interface in response to performing the corrective action (see Ethington, Fig. 17, Col. 65, lines 35-39, after a full set comparison, if a match is located 17A-33, the MultiCrop may perform subsequent transaction analysis 17A-32 of the check deposit. Otherwise, the check is considered to be valid 17A-35, and the MultiCrop may proceed to deposit funds to the payee's account); and 
submit the electronic submission to the pass/fail interface over the network interface in response to the redetermined likelihood satisfying the threshold (see Ethington, Fig. 1, Col. 64, lines 61-67, if there is a match 17A-15 with any previously deposited check, the MultiCrop may flag, delay or terminate the deposit transaction 17A-20. For example, in one implementation, flagging the transaction may indicate to setting a flag that will cause some further scrutiny 17A-32 of the transaction at a later time. The subsequent transaction analysis 17A-32 may automatically analyze further aspects of the check and comparing it to a suspected duplicate check, or may report to a system operator).   

Regarding claim 7, Ethington teaches wherein the corrective action comprises suggesting, on the mobile computing device, an adjustment to the electronic submission to a user of the mobile computing device (see Ethington, Fig. 20A-G, Col. 73 and 74, lines 65-67 and 31-39, a user operating a mobile device (e.g., an Apple iPhone, etc.), may select to access MultiCrop feature from the mobile device menu 2001, and the mobile device may then send to deposit request to a remote MultiCrop platform to establish a secured communications connection between the user device and the server 2002).  

Regarding claim 8, Ethington teaches wherein the suggestion comprises one or more of:
retaking at least one image of the electronic submission with a different focal length; 
retaking at least one image of the electronic submission with a different background; retaking at least one image of the electronic submission with a different field of capture; 
rotating at least one image of the electronic submission (see Ethington, Fig. 3, lines 11-13, Col. 9, the MultiCrop may project the user selected four corners 3F-65 to a rectangular shape and rotate the check image to be horizontally placed); 
swapping two or more of the at least one image of the electronic submission; 

adding a signature to an object of at least one image of the electronic submission and retaking the at least one image of the electronic submission.
  
Regarding claim 9, Ethington teaches wherein the corrective action comprises an automatic action correcting one or more characteristics of one image of the electronic submission (see Ethington, Fig. 2C, lines 31-33, Col. 9, the user may scan back sides of the checks 2C-22 in a similar manner as discussed at 2C-08. If the scan is complete, the user may be requested to enter deposit amounts 2C-25 for each cropped check).  

Regarding claim 10, Ethington teaches wherein the automatic action comprises one or more of rotating at least one image of the electronic submission submission (see Ethington, Fig. 16, lines 41-43, Col.61, the MultiCrop may use reference points in the check to facilitate the proper rotation of the image) and swapping two or more images of the electronic submission (see Ethington, Fig. 2C, lines 29-34, Col.9, the user may scan back sides of the checks 2C-22 in a similar manner as discussed at 2C-08. If the scan is complete, the user may be requested to enter deposit amounts 2C-25 for each cropped check).  

Regarding claim 11, Ethington teaches wherein the electronic submission comprises one or more images of a check and the pass/fail interface comprises a see Ethington, Fig. 3F).  

Regarding claim 12, Ethington teaches wherein the likelihood fails to satisfy the threshold in response to one or more of:
the check comprising a money order; 
the one or more images of the check satisfying a blurriness threshold; 
a background of the one or more images satisfying a complexity threshold; 
a background of the one or more images satisfying a similarity threshold relative to the check (see Ethington, Fig. 2, lines 19-27, Col. 11, if the average pixel value within a tile is greater than a threshold (e.g., 150, etc.) then the current tile is considered part of the check, e.g., a tile of "light" color. Otherwise, the tile is considered to be part of the background. Then the MultiCrop may start at that row and proceed to look for where the average number of pixels is below the threshold, which is considered as the bottom of the check); 
the one or more images having a wrong rotation; a front image of the check and a back image of the check being switched in the one or more images; 
a signature endorsement missing from the check; and 
a monetary amount written on the check failing to match a monetary amount input by a user of the mobile computing device. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington (US-PAT-NO: 8688579) in view of Brodie (US-PAT-NO: 7257246).

Regarding claim 13, Ethington does not expressly teach wherein the optimization module is configured to determine the likelihood using a neural network based propensity model trained on previous submissions to the pass/fail interface.
Brodie teaches that risk assessment guidelines include, but are not limited to, a check-cashing administrative entity artificial intelligence (AI) model. For example, an AI model can use historical data on check-cashing performance to make decisions based on the probability of return. Other AI models utilize rules that set specific parameters for check amounts and cumulative number of checks within specific periods of time. The artificial intelligence (AI) model utilizes historical data that can be consistently loaded into the model to identify recent, past, and continuing trends (see Fig. 4 and 5, Col. 12 and 13, lines 61-67 and 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ethington by Brodie for providing an AI .


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington (US-PAT-NO: 8688579) in view of Borgia (PGPUB: 20090141962).

Regarding claim 14, Ethington teaches wherein the code is executable by the processor to provide an interface allowing the user to submit the electronic submission to the pass/fail interface even if the likelihood that the electronic submission is accepted does not satisfy the threshold (see Ethington, Fig. 1, Col. 9, lines 29-35, the user may scan back sides of the checks 2C-22 in a similar manner as discussed at 2C-08. If the scan is complete, the user may be requested to enter deposit amounts 2C-25 for each cropped check, as illustrated at 1260 in FIG. 3E. The user may then click a "validate" button 2C-26 for the MultiCrop to validate the cropped check images; see Ethington, Fig. 1, Col. 18, lines 11-17, the general image quality score may take a weighted sum of the sub-scores, wherein the weights may be determined by a system operator. In an alternative implementation, the MultiCrop may not need to evaluate every sub -score, but adopt a hierarchical structure to save processing time).
However, Ethington does not expressly teach provide an override interface allowing the user to submit.
Borgia teaches that image quality assurance processing and transaction data recognition is made subject to a deposit type component 118. In particular, a duplicate detection/removal component 120 is selectively applied in accordance with the deposit type component 118. A user is afforded an opportunity to opt out of duplicate detection, to override image quality assurance features, and/or to change a recognized deposit amount via a user interface 122, with these inputs tracks by an audit trail component 124 (see Fig. 1, paragraph 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ethington by Borgia for providing to override image quality assurance features. Ethington teaches the MultiCrop may not need to evaluate every sub -score, but adopt a hierarchical structure to save processing time, which means sub-score may or may not meet requirement or threshold. Therefore, combining Borgia’s override image quality assurance features, a user would be able to click a "validate" button to override and submit the remote deposit check.


Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/           Primary Examiner, Art Unit 2667